DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled April 22, 2022 have been entered. Claims 1-12 and 14-18 are currently pending. Claims 1 and 11 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 5, 2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed April, 22, 2022 have been fully considered. 
Applicant argues the newly amended subject matter, specifically Ashton not teaching three folds, only one of which is expandable. Respectfully, Ashton does this limitation in Col 9 lines 22-31 which teaches two bonding points which holds the leg gusset/cuff folds in place while allowing for movement with the user’s body to prevent leakage. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the term “expandable fold” does not appear in the specification, additionally the term “nonexpendable” appears to be a typo and non-expandable is understood.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and in further view of Ashton et al. US 9700465 (hereafter referred to as Ashton).
Regarding claim 1, Van Gompel discloses an absorbent pad (20) comprising: 
-a central longitudinal axis and a central lateral axis (Col. 2, line 17, Col. 5, lines 15-35, and figure 1);
- a first end edge on a first side of the central lateral axis and a second end edge on a second side of the central lateral axis (Col. 5, lines 15-35 and Figure 1- element 34 generally point to a first and second end edge); 
-a first side edge on a first side of the central longitudinal axis; a second side edge on a second side of the central longitudinal axis (Col. 5, lines 15-35; Figure 1- element 36 generally point to a first and second side edge);
- a liquid permeable topsheet (153, Col. 11, lines 1-9); 
-a liquid impermeable backsheet (Col. 11 lines 32-33); 
-an absorbent core (155) disposed at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Figure 3, Col. 13 lines 33-35), wherein the absorbent core is rectangular (Col. 5, lines 24 - 27); 
-a single pair of cuffs (68) extending at least partially intermediate the first end edge and the second end edge (Col. 6, line 61 to col. 7, line 5), wherein the cuffs comprise elastic (80) (Col. 9 lines 36-55 for the elastic placement); 
-a first discrete wetness guard (62) positioned on the first side of the central lateral axis and having a portion positioned proximate to the first end edge, wherein the first wetness guard is positioned over at least a first portion of the topsheet and crosses the central longitudinal axis (figure 1), wherein the first wetness guard comprises a first nonwoven material and a first liquid impermeable film (Col. 8, lines 9 -17), and wherein the first wetness guard forms a first portion of a wearer-facing surface of the absorbent pad (figure 1) and wherein the first wetness guard is a discrete element that is joined to the cuffs and the topsheet (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs).
Van Gompel fails to disclose the cuffs comprise three longitudinally extending fold lines, wherein one of the three longitudinally extending folds of each of the cuffs is an expandable fold that is free to unfold, wherein two of the three longitudinally extending folds of each of the cuffs are nonexpendable folds that are secured via bonding or gluing to prevent unfolding and one of the nonexpendable folds of each of the cuffs encloses the elastic strand,  and portions of the elastics outside of the longitudinally central joined areas are free from attachment to the cuffs and that a single strand of elastic is present.
Van Gompel however, discloses that the elastic member(s) may extend along a lesser extent of the length of the side panel (68) as set forth in Col. 9, lines 52 - 53. Additionally, Van Gompel teaches a fold as to enclose the elastic of cuff (Col. 9 line 56-67 and figure 3).
Schroer teaches an absorbent article thereby being in the same field of endeavor as Van Gompel.  Schroer teaches the leg gathers 108 which are an elastic material [0039] may be bonded to the leg cuff and the bonding may be continuous or at set points to include the back, front OR middle ([0041] lines 11-13). Schroer teaches the bonding area span 1 to 3 inches which for falls within the claimed range ([0041] lines 17-19). Therefore, the elastic (i.e. the elastic material of the leg gathers) maybe bonded at a middle (or central) location to the cuff. Schroer additionally teaches a singular strand of elastic maybe used in lieu of multiple stands depending in needs of the user [0042-0043].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the elastics of Van Gompel with the specific placement and number of elastic strands as taught by Schroer because such a placement and number of strands reduces the amount of material while still maintaining enhanced leakage protection as taught by Schroer in [0041].
Van Gompel and Schroer fail to teach a cuff with three folds.
Ashton teaches a diaper thereby being in the same field of endeavor as Van Gompel and Schroer. Ashton shows a leg barrier with three fold, wherein one of the three longitudinally extending folds of each of the cuffs is an expandable fold that is free to unfold, wherein two of the three longitudinally extending folds of each of the cuffs are nonexpendable folds that are secured via bonding or gluing to prevent unfolding and wherein one of the nonexpendable folds of each of the cuffs encloses the elastic strand (as seen in the annotated figure reproduced below  folds 1-3 form the cuff, 38 is an elastic element and 40 and 42 are glued/ bonded points, while fold 1 and 2 are not able to expand, fold 3 may move, Col 9 lines 22-63).

    PNG
    media_image1.png
    258
    674
    media_image1.png
    Greyscale

Figure 1: shows three folds
It would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified the device of Van Gompel and Schroer to have a side/ leg cuff with multiple folds in order to provide improved leak protection as taught by Ashton. 

Regarding claim 2, Van Gompel discloses a second, discrete wetness guard (64) positioned on the second side of the central longitudinal axis and having a portion positioned proximate to the second end edge, wherein the second wetness guard is positioned over at least a second portion of the topsheet and crosses the central longitudinal axis (figure 1), wherein the second wetness guard comprises a second nonwoven material and a second liquid impermeable film (Col. 8, lines 9-17), and wherein the second wetness guard forms a second portion of the wearer-facing surface (figure 1).

Regarding claims 3 and 4, Van Gompel discloses the first wetness guard has a first length in a direction parallel with the central longitudinal axis, wherein the second wetness guard has a second length in the direction parallel with the central longitudinal axis, and wherein the first length is different per claim 3 or substantially the same per claim 4 than the second length (Figure 1 see different lengths of element 62 and 64 and Col. 7, lines 6-19 which allow for any shape and therefore any length based on the diaper dimensions).

Regarding claim 6, Van Gompel discloses a first portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the first end edge of the absorbent pad, wherein a second portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the first side edge, and wherein a third portion of the first wetness guard is joined to the cuffs and/or the topsheet proximate to the second side edge of the absorbent pad (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs and Col 5 line 53- Col 6 line 23 which discloses a first, second and third attachment to the topsheet thereby forming a “pocket”).

Regarding claim 7, Van Gompel discloses the first wetness guard has a first end positioned proximate to the first end edge of the absorbent pad, wherein the first wetness guard has a second end positioned intermediate the first end edge of the absorbent pad and the central lateral axis, and wherein the second end of the first wetness guard has at least a portion that is free of attachment with the topsheet (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs and Col 5 line 53- Col 6 line 32 which discloses a first, second and third attachment to the topsheet thereby forming a “pocket” and having a free edge proximate to the absorbent core).

Regarding claim 8, Van Gompel discloses the second wetness guard has a first end positioned proximate to the first end edge of the absorbent pad, wherein the second wetness guard has a second end positioned intermediate the second end edge of the absorbent pad and the central lateral axis, and wherein the second end of the second wetness guard has at least a portion that is free of attachment with the topsheet (see figure 1 and Col. 7 lines 13-19 which disclose attachment at a first edge and cuffs and Col 5 line 53- Col 6 line 32 which discloses a first, second and third attachment to the topsheet thereby forming a “pocket” and having a free edge proximate to the absorbent core).
	
Regarding claim 9, Van Gompel discloses the first wetness guard has a first width in a direction parallel to the central lateral axis, wherein the absorbent pad has a second width in the direction parallel to the central lateral axis, and wherein the first width is the same as or less than the second width (see figure 1, absorbent core 155 is less than the width of the first wetness guard 62).

Regarding claim 10, Van Gompel discloses an acquisition material (160; Col. 13, lines 21 - 32); positioned intermediate the absorbent core and top sheet (figure 3) and that topsheet is apertured and hydrophobic (col. 11, lines 9-14).

Regarding claim 11, Van Gompel discloses the first wetness guard is a discrete element that is joined to the cuffs and the topsheet (see figure 1 and Col. 7 lines 13-19  and Col 6 lines 22-45 which disclose attachment at a first edge a of the wetness guard / panels (62/64) to cuffs and topsheet).

Regarding claim 14, Van Gompel fails to disclose the longitudinally central joined areas are between 0.25 and 10 inches.
Schroer teaches an absorbent article having an elastic member joined to a longitudinally central area wherein the length of the attachment area varies and/or the attachment area may comprise only one point in or near the middle of the crotch ([0041]). Schroer teaches the bonding area span 1 to 3 inches which for falls within the claimed range ([0041] lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the elastics of Van Gompel with the specific placement as taught by Schroer because such a placement reduces the amount of material while still maintaining enhanced leakage protection as taught by Schroer in [0041].

Regarding claim 15, Van Gompel discloses the cuffs each comprise a free end and a terminal end, and wherein the terminal ends are positioned adjacent to or form a portion of the first side edge or the second side edge (Col. 6 lines 24-60).

Regarding claim 16, Van Gompel discloses the first wetness guard overlaps a first portion of the absorbent core, and wherein the second wetness guard overlaps a second, different portion of the absorbent core (see figure 1, absorbent core 155 is overlapped at different portions by the  first and second wetness guard 62 and 64) .

Regarding claim 18, Van Gompel fails to disclose the pads are not folded in the package.
It would have been obvious to one or ordinary skill in the art before the effective filling date to have packed the absorbent article in any manner that allows the auricle to shipped in the most compact manner or to be stored in a space saving manner while preserving the integrity of the product by not creating a crease that would be difficult to remove when used.

Regarding claim 17, Van Gompel fails to disclose a total length of the absorbent pad, in a direction parallel with the central longitudinal axis, is less than 300 mm, and wherein a total width of the absorbent pad, in a direction parallel with the central lateral axis, is less than 130 mm.
Van Gompel, however, discloses the article may be sized accordingly for the user (Col. 4 lines 46-47) therefore the size of the article would be a result effective variable since a pre-term neonate, newborn, infant and toddler have different body shapes and sizes and would not be able to use the same article dimensions. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have adapted the size of the article of the aperture to accommodate the user’s size. The article size would be a result effective variable(s) that would depend on the user, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and Ashton et al. US 9700465 (hereafter referred to as Ashton), as applied to claim 1 above, and in further view of Zink, II et al. US 2016/0175166A1 (hereafter referred to as Zink).	
Regarding claim 5, Van Gompel and Schroer/Ashton fail to disclose a first graphic viewable from the garment-facing surface and on the first side of the central lateral axis; and a second graphic viewable from the garment-facing surface and on the second side of the central lateral axis; wherein the first graphic is a mirror image of the second graphic relative to the central lateral axis to indicate reversibility to a caregiver.
Zink also teaches an absorbent article thereby being in the same flied of endeavor as Van Gompel. Zink teaches an absorbent article that have a first and second graphic that are a mirror image to each other (Figure 2B and [0076]). Additionally, the mirror image of the graphic would provide no distinction from the front or back and therefore indicate reversibility.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have printed a graphic on the absorbent article of Van Gompel and Schroer/Ashton in a similar pattern as taught by Zink in order to allow for the article to be more aesthetically pleasing. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. US 7,785,309 (hereafter referred to as Van Gompel) in view of Schroer, Jr. et al. US 2014/0107605 (hereafter referred to as Schroer) and Ashton et al. US 9700465 (hereafter referred to as Ashton), as applied to claim 1 above, in further view of Brownlee US 2010/0241098.
Regarding claim 12, Van Gompel and Schroer/Ashton fail to disclose the pad comprises a specific non-slip portion on the garment-facing surface 
Brownlee teaches an absorbent article that includes a replaceable pad including a releasable adhesive attached to the garment facing surface of the pad in order to attach the pad to another surface ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the garment- facing surface of the pad of Van Gompel and Schroer/Ashton with the non-slip portion as taught by Brownlee in order to attach the garment to another surface, such as the inside of a diaper shell, as taught by Brownlee in [0039] especially in view of the fact that Van Gompel discloses an optional embodiment of using the garment shell with a replaceable absorbent insert (col. 4, lines 55 -58).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                                             
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781